This appeal is from a decree modifying a final decree in compliance with the mandate of the Supreme Court in that regard. Berns et al. vs. Harrison, filed January 17, 1931, reported 131 So. 654. Complying with the mandate the Chancellor allowed the pleadings amended and testimony taken and then eliminated the sum of $2,000.00 allowed in the final decree for solicitor's fees. This left a balance due the complainant, after applying the proceeds of sale under the foreclosure, in the sum of $8,459.10. The Chancellor then re-affirmed the deficiency decree for the sum of $2131.15, of which Order defendants complain, contending that the Chancellor was bound under the terms of the opinion, judgment and mandate of this *Page 163 
Court, supra, to reduce, the deficiency decree to the same extent as the final decree was reduced. There is no merit in the contention. The final decree shows that there was more than $6,000.00 due the complainant, which the defendants were not by the deficiency decree required to pay.
Certainly the defendants show no injustice to have been done them, nor do they show that the Chancellor has exercised the discretion vested in him arbitrarily and unjustly to the detriment of the defendants.
The decree is affirmed.
ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND DAVIS, J.J., concur in the opinion and judgment.